Exhibit 10.17

FS Investment Corporation

201 Rouse Boulevard

Philadelphia, PA 19112

March 16, 2018

ING Capital LLC, as Administrative Agent

1133 Avenue of the Americas

New York, NY 10036

and the Lenders (as defined below)

Re: FS Investment Corporation – Consent and Modification in relation to
Transition Events

Ladies and Gentlemen,

Reference is hereby made to the Senior Secured Revolving Credit Agreement, dated
as of April 3, 2014 (as amended by that certain Amendment No. 1 and Waiver to
Senior Secured Revolving Credit Agreement, dated as of May 6, 2016, and by that
certain Amendment No. 2 to Senior Secured Revolving Credit Agreement, dated as
of March 16, 2017, and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement), among FS INVESTMENT CORPORATION, a Maryland corporation (“us” or
“we”), the several banks and other financial institutions or entities from time
to time party to the Credit Agreement as lenders (the “Lenders”), and ING
CAPITAL LLC, as administrative agent for the Lenders under the Credit Agreement
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

FB Income Advisor, LLC (“FB Income Advisor”) currently provides investment
advisory and administrative services to us pursuant to (a) the Amended and
Restated Investment Advisory Agreement, dated July 17, 2014, by and between us
and FB Income Advisor (the “Current Investment Advisory Agreement”) and (b) the
Administration Agreement, dated April 16, 2014, by and between us and FB Income
Advisor (the “Current Administration Agreement”). GSO / Blackstone Debt Funds
Management LLC (“GDFM”) currently serves as our investment sub-advisor pursuant
to the Investment Sub-Advisory Agreement, dated as of April 3, 2008, by and
between GDFM and FB Income Advisor (the “Current Investment Sub-Advisory
Agreement”).

On (i) December 11, 2017, we filed a current report with the U.S. Securities and
Exchange Commission on Form 8-K (a copy of which is attached hereto as Exhibit
A, the “Filing”) and (ii) January 18, 2018, we filed a definitive proxy report
statement with the U.S. Securities and Exchange Commission on Schedule 14A (a
copy of which is attached hereto as Exhibit B, the “Proxy”) announcing, among
other things (collectively, the “Proposed Transition”), (a) GDFM’s intended
resignation as our investment sub-advisor and termination of the Current
Investment Sub-Advisory Agreement in April 2018 and (b) a proposed transition of
our investment advisory services to a new joint venture relationship between
affiliates of



--------------------------------------------------------------------------------

Franklin Square Holdings, L.P. (“FS Investments”) and KKR Credit Advisors (US)
LLC (“KKR”), which is proposed to ultimately take the form of a newly formed
entity jointly operated by one or more affiliates of FS Investments and KKR
(such proposed new joint investment advisor entity, the “Joint Advisor”).

In furtherance of the Proposed Transition, we, FB Income Advisor, KKR and the
Joint Advisor have taken or intend to take one or more of the following actions,
each as more fully described in the Filing and the Proxy and subject to the
terms and conditions set forth in the applicable definitive documents
(collectively and together with all other transactions reasonably necessary to
achieve the Proposed Transition, the “Transition Events”):

 

  (a) the renewal of the Current Investment Advisory Agreement and the Current
Administration Agreement for an additional one-year term commencing on
December 10, 2017;

 

  (b) the entry into that certain Engagement Letter, dated as of December 13,
2017, by and among FB Income Advisor, other affiliated investment advisors, KKR
and KKR’s broker-dealer affiliate (the “Sourcing and Administrative Services
Agreement”);

 

  (c) the entry into an interim investment advisory agreement that meets the
applicable requirements of Rule 15a-4 under the Investment Company Act by and
between us and KKR, substantially in the form of that certain Interim Investment
Advisory Agreement by and between us and KKR delivered to the Administrative
Agent by us on January 18, 2018 (the “Interim Advisory Agreement”);

 

  (d) the termination of the Current Investment Sub-Advisory Agreement;

 

  (e) the entry into investment advisory and/or administration agreements by and
between us and one or each of FB Income Advisor and/or KKR, substantially in the
form of (i) that certain Investment Advisory Agreement between us and FB Income
Advisor, attached as Exhibit A to the Proxy and (ii) that certain Investment
Advisory Agreement between us and KKR, attached as Exhibit B to the Proxy
(together, the “Co-Advisory Agreements”);

 

  (f) the entry into investment advisory and/or administration agreements by and
between us and the Joint Advisor, substantially in the form of that certain
Investment Advisory Agreement between us and FS/KKR Advisor, LLC, attached as
Exhibit C to the Proxy (the “Joint Advisor Advisory Agreement”);

 

  (g) the resignation of GDFM as our investment sub-advisor;

 

  (h) the provision by KKR and/or KKR’s broker-dealer affiliate of certain
origination, administrative and other services to FB Income Advisor;

 

  (i) FB Income Advisor and KKR serving as our co-investment advisors
(“Co-Advisory Status”);

 

2



--------------------------------------------------------------------------------

  (j) the Joint Advisor serving as our investment advisor (“Joint Advisory
Status”);

 

  (k) upon or after the effectiveness of Joint Advisory Status, the resignation
of FB Income Advisor as our investment advisor or the resignation of FB Income
Advisor and/or KKR as our co-investment advisors, as applicable;

 

  (l) changes to the size and composition of our board of directors; and/or

 

  (m) the receipt by one or more of FB Income Advisor, KKR and/or the Joint
Advisor of management and/or incentive fees from us in connection with or
arising from any of the foregoing.

One or more of the Transition Events may require your consent under the Credit
Agreement and the other Loan Documents. Accordingly, we hereby request your
consent under the Credit Agreement and the other Loan Documents to the
undertaking of one or more of the Transition Events, and the Lenders signatory
hereto and the Administrative Agent hereby so consent on the terms and subject
to the conditions contained in this consent and modification letter.

Effective as of the date hereof, and subject to the terms and conditions set
forth herein, you hereby consent to the following (items (1) through (4)
collectively, the “Consent”):

1. The resignation of GDFM as our sub-advisor and the termination of the Current
Investment Sub-Advisory Agreement; provided that,

a. the definition of “Advisory Fees” in Section 1.01 of the Credit Agreement
shall be amended by deleting “and/or the Sub-Advisor”;

b. the definition of “Sub-Advisor” in Section 1.01 of the Credit Agreement shall
be amended by deleting such definition in its entirety; and

c. clause (n) of Article VII shall be amended by deleting subclause (i) in its
entirety.

2. The entry into one or more of the Sourcing and Administrative Services
Agreement, the Interim Advisory Agreement, the Co-Advisory Agreements and/or the
Joint Advisor Advisory Agreement; provided that (x) any of the Interim Advisory
Agreement, the Co-Advisory Agreements or the Joint Advisory Agreements, once
entered into, shall be deemed an “Affiliate Agreement” for all purposes under
the Credit Agreement; provided that, for the purposes of Section 6.11(b) of the
Credit Agreement, we may freely terminate one or both of the Interim Advisory
Agreement and/or the Co-Advisory Agreements to the extent such termination is in
connection with the effectiveness of Co-Advisory Status or Joint Advisory
Status, as applicable and (y) any base management fees and incentive fees due
and owing by the Borrower or any other Obligor to the Investment Advisor under
any of the Interim Advisory Agreement, the Co-Advisory Agreements and/or the
Joint Advisor Advisory Agreement shall be deemed “Advisory Fees” under the
Credit Agreement (other than any incentive fee on unrealized gains unless and
until such gain is realized or otherwise required to be paid pursuant to the
terms of the applicable investment advisory agreement).

 

3



--------------------------------------------------------------------------------

3. The entry into the Co-Advisory Status pursuant to the Co-Advisory Agreements;
provided that, upon entry into any such status,

a. the definition of “Investment Advisor” in Section 1.01 of the Credit
Agreement shall be deemed to be: “(x) FB Income Advisor, LLC, a Delaware limited
liability company, or an Affiliate thereof, in each case so long as it is a
Controlled Affiliate of Franklin Square Holdings, L.P. and (y) KKR Credit
Advisors (US) LLC or an Affiliate thereof, in each case so long as it is a
Controlled Affiliate of KKR & Co. LP, as co-advisors”;

b. each reference to “Affiliate” in Sections 3.17, 3.19 and 5.02(b) of the
Credit Agreement shall be deemed to be a reference to “Affiliate (other than KKR
or any of its Affiliates (except the Investment Advisor) to the extent such
entity satisfies the definition of “Affiliate” solely as a result of the entry
into the Co-Advisory Status)”;

c. clause (vii) of Section 6.08 of the Credit Agreement shall be deemed to be a
reference to “transactions with one or more Affiliates permitted by (i) the
exemptive relief order (Release No. 30548) dated June 4, 2013 granted by the SEC
to the Borrower (the “FS Order”) or (ii) the exemptive relief order (Release
No. 32683) dated June 19, 2017 granted by the SEC to Corporate Capital Trust,
Inc., et al. (the “KKR Order”), as either may be amended from time to time, and
any future exemptive relief order granting relief to the Borrower from the same
provisions of, and rules promulgated under, the Investment Company Act of 1940
as the FS Order and/or the KKR Order, in each case on substantially similar
terms;

d. the reference to “FB Income Advisor LLC (so long as it is a Controlled
Affiliate of Franklin Square Holdings, L.P.)” in clause (n) of Article VII of
the Credit Agreement shall be deemed to be a reference to “both FB Income
Advisor LLC or one of its Affiliates (in each case, so long as it is a
Controlled Affiliate of Franklin Square Holdings, L.P.) and KKR Credit Advisors
(US) LLC or one of its Affiliates (in each case, so long as it is a Controlled
Affiliate of KKR & Co. LP)”;

e. the definition of “Information” in Section 9.13 of the Credit Agreement shall
be deemed to also include information received from the Investment Advisor
relating to the Investment Advisor, the Borrower, any of its Subsidiaries, any
of their respective businesses or any Portfolio Investment (including its
Value), other than any such information that is available to the Administrative
Agent, the Issuing Bank or any Lender on a nonconfidential basis prior to the
disclosure by the Investment Advisor;

f. (i) the reference to “an Exemptive Order” in paragraph 6 of Schedule 1.01(d)
of the Credit Agreement shall be deemed to be a reference to “the FS Order” and
(ii) paragraph 6 of Schedule 1.01(d) of the Credit Agreement shall not apply to
any Investment that (x) is made in accordance with the KKR Order or (y) KKR or
any of its Affiliates, or any entity advised by any of KKR or any of its
Affiliates, owned or managed immediately prior to the first date on which KKR or
any of its Affiliates would be deemed an “Affiliate” under the Credit Agreement
(the “KKR Affiliation Date”);

g. a Portfolio Investment shall be deemed to be eligible for purposes of
paragraph 19 of Schedule 1.01(d) of the Credit Agreement, so long as (x) (i)
such Portfolio Investment is held by the Borrower as of the date hereof and
(ii) KKR or its Affiliates owns or controls more than 25% of the voting Equity
Interests of such Portfolio Investment or (y) such Portfolio Investment is made
in accordance with the KKR Order.

 

4



--------------------------------------------------------------------------------

4. The entry into the Joint Advisory Status pursuant to the Joint Advisor
Advisory Agreement and, upon or after entry into any such status, the
resignation of FB Income Advisor as our investment advisor or the resignation of
FB Income Advisor and/or KKR as our co-investment advisors, as applicable;
provided that, upon entry into any such status,

a. the definition of “Investment Advisor” in Section 1.01 of the Credit
Agreement shall be deemed to be “FS/KKR Advisor, LLC (so long as it is jointly
managed by (i) Franklin Square Holdings, L.P. and/or one or more of its
Controlled Affiliates and (ii) KKR & Co. LP and/or one or more of its Controlled
Affiliates)”;

b. each reference to “Affiliate” in Sections 3.17, 3.19 and 5.02(b) of the
Credit Agreement shall be deemed to be a reference to “Affiliate (other than KKR
or any of its Affiliates (except the Investment Advisor) to the extent such
entity satisfies the definition of “Affiliate” solely as a result of the entry
into the Co-Advisory Status and/or the Joint Advisory Status)”;

c. clause (vii) of Section 6.08 of the Credit Agreement shall be deemed to be a
reference to “transactions with one or more Affiliates permitted by (i) the
exemptive relief order (Release No. 30548) dated June 4, 2013 granted by the SEC
to the Borrower (the “FS Order”), (ii) the exemptive relief order (Release
No. 32683) dated June 19, 2017 granted by the SEC to Corporate Capital Trust,
Inc., et al. (the “KKR Order”) or (iii) an exemptive relief order to be obtained
from the U.S Securities and Exchange Commission that would permit the Borrower
to co-invest in privately negotiated investment transactions with certain
accounts managed by KKR, which relief shall be on substantially similar terms to
the FS Order and/or the KKR Order (the “Joint Advisor Exemptive Order”), as any
may be amended from time to time, and any future exemptive relief order granting
relief to the Borrower from the same provisions of, and rules promulgated under,
the Investment Company Act of 1940 as the FS Order or the Joint Advisor
Exemptive Order, in each case on substantially similar terms;

d. the reference to “FB Income Advisor LLC (so long as it is a Controlled
Affiliate of Franklin Square Holdings, L.P.)” in clause (n) of Article VII of
the Credit Agreement shall be deemed to be a reference to “FS/KKR Advisor, LLC
(so long as it is jointly managed by (i) Franklin Square Holdings, L.P. and/or
one or more of its Controlled Affiliates and (ii) KKR & Co. LP and/or one or
more of its Controlled Affiliates)”;

e. the definition of “Information” in Section 9.13 of the Credit Agreement shall
be deemed to also include information received from the Investment Advisor
relating to the Investment Advisor, the Borrower, any of its Subsidiaries, any
of their respective businesses or any Portfolio Investment (including its
Value), other than any such information that is available to the Administrative
Agent, the Issuing Bank or any Lender on a nonconfidential basis prior to the
disclosure by the Investment Advisor;

 

5



--------------------------------------------------------------------------------

f. (i) the reference to “an Exemptive Order” in paragraph 6 of Schedule 1.01(d)
of the Credit Agreement shall be deemed to be a reference to “the FS Order” and
(ii) paragraph 6 of Schedule 1.01(d) of the Credit Agreement shall not apply to
any Investment that (x) is made in accordance with the KKR Order or the Joint
Advisor Exemptive Order or (y) KKR or any of its Affiliates, or any entity
advised by any of KKR or any of its Affiliates, owned or managed immediately
prior to the KKR Affiliation Date; and

g. a Portfolio Investment shall be deemed to be eligible for purposes of
paragraph 19 of Schedule 1.01(d) of the Credit Agreement, so long as (x) (i)
such Portfolio Investment is held by the Borrower as of the date hereof and
(ii) KKR or its Affiliates owns or controls more than 25% of the voting Equity
Interests of such Portfolio Investment or (y) such Portfolio Investment is
permitted under the Joint Advisor Exemptive Order.

The Consent will remain effective (i) during the eighteen (18) month period
following the date hereof, so long as one of either the Sourcing and
Administrative Services Agreement or the Interim Advisory Agreement is in full
force and effect at such time or (ii) at any time, if one of either the
Co-Advisory Status or Joint Advisory Status has become effective.

Additionally, you and we hereby agree, upon the effectiveness of Co-Advisory
Status or Joint Advisory Status (or earlier upon the request of the
Administrative Agent or us), to take such actions (including entering into
mutually agreeable amendments, supplements or other modifications to the Loan
Documents) that are reasonably requested by the Administrative Agent or us to
document the advisory relationship and the other matters contemplated in this
consent and modification letter and to otherwise effectuate the purposes and
objectives of this consent and modification letter, in each case, on a
going-forward basis.

To induce the other parties hereto to enter into this consent and modification
letter, the Borrower represents and warrants to the Administrative Agent and
each Lender that, as of the date hereof and after giving effect to this consent
and modification letter, (i) the representations and warranties set forth in
Article 3 of the Credit Agreement and each other Loan Document are true and
correct in all material respects (other than any representation or warranty
already qualified by materiality or Material Adverse Effect, which shall be true
and correct in all respects) on and as of the date hereof or, as to any such
representations and warranties that refer to a specific date, as of such
specific date, with the same effect as though made on the date hereof and
(ii) no Default or Event of Default has occurred or is continuing.

Except as expressly modified hereby, all of the representations, warranties,
terms, covenants, conditions and other provisions of the Credit Agreement and
the other Loan Documents and the Liens granted thereunder shall remain unchanged
and shall continue to be, and shall remain, in full force and effect in
accordance with their respective terms. The consents and modifications set forth
herein shall be limited precisely as provided for herein and shall not be deemed
to be an amendment to, waiver of, consent to or modification of any other terms
or provisions of the Credit Agreement or any other Loan Document or of any
transaction or further or future action on the part of the Borrower. Upon and
after the execution of this consent and modification letter by each of the
parties hereto, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as modified
hereby.

 

6



--------------------------------------------------------------------------------

The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this consent and
modification letter effective. This consent and modification letter may not be
amended or any provision hereof or thereof waived or modified except by an
instrument in writing signed by each of the parties hereto. This consent and
modification letter may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
consent and modification letter constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this consent and
modification letter by telecopy or electronic mail shall be effective as
delivery of a manually executed counterpart of this consent and modification
letter.

THIS CONSENT AND MODIFICATION LETTER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CONSENT AND MODIFICATION LETTER
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS CONSENT AND MODIFICATION LETTER BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

The provisions of Sections 9.01, 9.07, 9.09 and 9.12 of the Credit Agreement are
hereby incorporated by reference mutatis mutandis as if fully set forth herein.

[Signature pages follow]

 

 

7



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign and return the enclosed
counterpart of this consent and modification letter.

 

FS INVESTMENT CORPORATION, as Borrower

By:  

  /s/ William Goebel

Name: William Goebel Title: Chief Financial Officer

 

[Consent and Modification Letter]



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Administrative Agent and a Lender

By:  

  /s/ Patrick Frisch

Name: Patrick Frisch Title: Managing Director By:  

  /s/ Dominik Breuer

Name: Dominik Breuer Title: Vice President

 

[Consent and Modification Letter]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:  

  /s/ Derek Miller

Name: Derek Miller

Title: Vice President

 

[Consent and Modification Letter]



--------------------------------------------------------------------------------

CIT FINANCE LLC, as a Lender

By:  

  /s/ Robert L. Klein

Name: Robert L. Klein Title: Director

 

[Consent and Modification Letter]



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender

By:  

  /s/ Timothy O’Rourke

Name: Timothy O’Rourke Title: Vice President

 

[Consent and Modification Letter]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender

By:  

  /s/ Chris Lam

Name: Chris Lam Title: Authorized Signatory

 

[Consent and Modification Letter]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Myles Bae

Name: Myles Bae Title: Senior Vice President

 

 

[Consent and Modification Letter]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ James Fayen

Name: James Fayen Title: Managing Director

 

 

[Consent and Modification Letter]



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST COMPANY, as a Lender By:  

/s/ Emma Wallace

Name: Emma Wallace Title: Managing Director

 

 

[Consent and Modification Letter]



--------------------------------------------------------------------------------

Exhibit A

[See Attached]



--------------------------------------------------------------------------------

Exhibit B

[See Attached]